Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 44-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for carbon black, does not reasonably provide enablement for diamonds or graphite or other carbon allotropes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the particles commensurate in scope with these claims.
 The previous discussion is incorporated herein. The claims- by virtue of the equation used- rely upon a technique which appears specific to/most appropriate for carbon black. Since the claims could be equally be expressed as area x size>=4333 (see concluding remarks) but were not, then they clearly rely upon the EMSA characterization.

Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 52 is unclear in that ‘5% of the plurality of the carbon particles’ implies a bulk packing, in contrast to ‘number count’. Is each particle or the aggregate being measured? If there were 100 particles, is the claim trying to say ‘at least 90 of the particles occupy roughly the same amount of space as the equivalent particle with the same AESD’ ?

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44-64 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dikan et al. 9388300.
Dikan teaches, especially in col. 4-5, carbon blacks having a mean diameter of 70-160 nm and STSA of 160-220. Multiplication of these numbers yield a result greatly exceeding 4333. Note the remarks at the end of this action.
In so far as there is no specific (anticipatory) example, the disclosure renders the claims obvious as a matter of selection of parameters.
As to the features not explicitly recited (Lc for example) no difference is seen due to the similarity of the structure (ie, the values of the parameters reported). The carbon can be conductive and  used in ink, or with rubber or other polymers, suggesting the uses of claims 58-64.

Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive.
 The ASTM document discussed is noted, however it leaves many questions unanswered. First, it assumes carbon black is measured, but the claims are not so limited. Secondly, the density of carbon black is much less than the assumed value of 1.8 g/cc.
Dividing STSA by EMSA and substituting the variables and values given in the ASTM document yields  
STSA/EMSA=STSA x dsm/3333 which according to the claim must be at least about 1.3. Thus, 
STSA x particle size (expressed in nm)>= about 4333. The prior art is being evaluated by this parameter.
Further discussion and clarification of this issue, especially as to the contrast versus the indirect equation recited in the claims, is appropriate and would be welcomed.
As a comparison, it is noted that the Hope Diamond has a density of about 3.5 g/cc (ie, the density of diamond) and dimensions of about 25x21x12 mm. Note that the specification discusses Boron doping, which is what is believed to give the Hope Diamond its color.
The volume is 6300 mm cubed. A sphere having the same volume would have a diameter of slightly more than 23 mm, ie a particle size of 23,000,000 nm. In order to meet the claim, it would need a surface area of (only) at least 188 x 10-6 m2/g (188 times ten to the -6 power).




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736